IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ALICIA ANDERSON,                       )
                                       )
            Claimant-Appellant,        )
                                       )
      v.                               )    C.A. No. N20A-05-007 VLM
                                       )
UNEMPLOYMENT INSURANCE                 )
APPEAL BOARD and PAINTING              )
WITH A TWIST,                          )
                                       )
             Employer-Appellees,       )

                                    ORDER

                           Submitted: February 4, 2021
                             Decided: May 13, 2021

 Upon Consideration of Appellant’s Appeal of the Decision of the Unemployment
                   Insurance Appeal Board, AFFIRMED.




Alicia Anderson, Pro Se.

Daniel C. Mulveny, Esquire, Department of Justice, Wilmington, DE.
Attorney for Appellee Unemployment Insurance Appeal Board.

Victoria W. Counihan, Esquire, Department of Justice, Wilmington, DE.
Attorney for Delaware Division of Unemployment Insurance.

MEDINILLA, J.

                                        1
                                    I.   INTRODUCTION

       Appellant, Alicia Anderson (“Anderson”) appeals a decision of the

Unemployment Insurance Appeal Board (“Board”) that found because she was not

unemployed, she was disqualified from receiving unemployment insurance benefits

under 19 Del. C. § 3302(17). Upon consideration of the arguments, submissions of

the parties, and the record in this case, the Court hereby finds as follows:

       1.      Anderson was a part-time senior artist at Painting with a Twist

(“Employer”) after she was hired in April 2016. 1 When Anderson first started

working, she would work between 20-30 hours a week.2 Although Anderson began

at 20-30 hours per week, hours were reduced soon after. 3 Eventually, Anderson’s

hours fell to 0-4 per week.4

       2.      Employer did not commit to giving Anderson a set number of hours,

nor was there any guarantee that she would receive a certain number of hours in her

offer letter of employment.5 While it is unclear from the record when issues with

Anderson began, by 2018, Employer had received emails from other employees

stating they did not wish to work with Anderson because she was creating a hostile

work environment.6 As a result, Employer had difficulty providing Anderson with


1
  Record, at 27, 29 [hereinafter R.].
2
Id. at 30.
3
 Id. at 32-33.
4
 Id. at 30.
5
 Id. at 34, 37-38, 133-34.
6
  R. at 18-19, 51-52.
                                           2
hours.7     Employer provided both verbal and written communications for

improvement.8 Anderson’s conduct failed to improve, however, and in April 2019,

Employer sent her a final warning, indicating if there was another complaint,

Anderson would be terminated.9

       3.      Due to the reduced hours, Anderson filed a claim for unemployment

benefits with the Division of Unemployment Insurance on August 4, 2019. On

August 30, 2019, a Claims Deputy found that Anderson was not unemployed, thus

disqualifying her from unemployment benefits under 19 Del. C. § 3302(17).10

Anderson timely appealed to an Appeals Referee. 11 During the pendency of the

appeal, Employer terminated Anderson’s employment. 12 On September 26, 2019,

following a hearing, the Appeals Referee affirmed the Claims Deputy’s decision that

Anderson was not unemployed when she filed her claim.13 Anderson appealed the

decision to the Board.14




7
Id. at 55.
8
 Id. at 16, 55.
9
 Id. at 20, 63.
10
 Id. at 4-5.
11
 Id. at 1-2.
12
 Id. at 54.
13
 Id. at 9-11.
14
 Id. at 82. The Board initially denied Anderson’s appeal as untimely, which Anderson appealed
to this Court. On January 8, 2020, the parties jointly requested that the Court remand the case to
the Board after an investigation revealed a processing error caused Anderson’s appeal to be
improperly considered untimely. The Court granted the request and remanded the case to the
Board.
                                                3
       4.     On February 5, 2020, the Board heard Anderson’s appeal. Anderson

argued she was unemployed since she had intended to utilize her job as an artist as

her main job.15 This argument failed. On April 7, 2020, the Board upheld the

Referee’s decision finding that Anderson was not unemployed,16 primarily because

the evidence established no guarantee of hours in her employment contract.17

       5.     On June 16, 2020, Anderson appealed the Board’s decision.18 On

December 7, 2020, Anderson filed her opening brief.                     The Division of

Unemployment Insurance filed a December 22 letter in lieu of an answering brief.

On December 23, 2020, the Board filed its answering brief. On January 21, 2021,

Anderson filed her reply brief. This Court was assigned the matter on February 4,

2021 and the matter is now ripe for review.

                              II.    STANDARD OF REVIEW

       6.     On an appeal from the Board, this “[C]ourt must determine whether the

findings and conclusions of the Board are free from legal error” and whether they

are “supported by substantial evidence in the record.” 19 Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a
15
Rawle at 133-34.
16
Id. at 143-48.
17
 Id. at 145.
18
   Opening Brief, D.I. 10, at XV [hereinafter Opening Br.].
19
Wilson v. Unemployment Ins. Appeal Bd., 2011 WL 3243366, at *2 (Del. Super. July 7, 2011)
(citing Unemployment Ins. Appeal Bd. v. Martin, 431 A.2d 1265, 1266 (Del. 1981); Pochvatilla
v. United State Postal Serv., 1997 WL 524062, at *2 (Del. Super. June 9, 1997); 19 Del. C. §
3323(a)).
                                              4
conclusion.”20 The Court does not “weigh the evidence or make determinations

based on credibility or facts.”21 Absent an abuse of discretion by the Board, this

Court will uphold the Board’s determination.22

                                        III.    DISCUSSION

       7.      Anderson raises multiple reasons for why she believes the Board

erred.23 Her contentions can be summed up into two main arguments: (1) that the

Board did not have substantial evidence to support its findings; and (2) that she was

denied due process throughout the proceedings. The Court addresses each argument

in turn.

       A. The Board’s Findings are Supported by Substantial Evidence

       8.      Under 19 Del. C. § 3302(17) a person is considered unemployed during

any week where the individual provides no services and no wages are payable to that

person, or “in any week of less than full-time work if the wages payable to the

individual with respect to such week are less than the individual’s weekly benefit

amount plus whichever is the greater of $10 or 50% of the individual’s weekly

benefit amount.”24 In interpreting the definition of unemployment, the Court has


20
   Byrd v. Westaff USA, Inc., 2011 WL 3275156, at *1 (Del. Super. July 29, 2011) (quoting
Oceanport Industries, Inc. v. Wilm. Stevedores, Inc., 636 A.2d 892, 899 (Del. 1994)).
21
Id. (citing Johnson v. Chrysler Corp., 203 A.2d 64, 66 (Del. 1965)).
22
   See Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222, 225 (Del. 1991).
23
   See Opening Br. at XV-XX.
24
   19 Del. C. § 3302(17) (“‘Unemployment’ exists and an individual is ‘unemployed’ in any
week during which the individual performs no services and with respect to which no wages are
payable to the individual, or in any week of less than full-time work if the wages payable to the
                                                 5
held that “an employee may be eligible for unemployment benefits when [s]he is

working fewer hours than [s]he normally works.”25 Anderson therefore claims that

she is eligible for unemployment benefits as a result of her reduced hours.

       9.     However, the record supports the Board’s finding that Anderson was

never guaranteed a set number of hours in her employment contract.26 In fact, at

both hearings, Anderson testified that she was never guaranteed any hours from

Employer nor was a certain number promised to her in her offer of employment

letter.27 Although Anderson’s version of her allocated hours included a belief that

she would work 20-30 hours per week in the beginning of her employment,28 she

offered conflicting testimony—that set hours were afforded yet a later admission

that her hours were constantly changing.29

       10.    Though Anderson may have been under the impression that she “was

going to be given hours as a top priority[,]”30 the record supports the finding that

there was no guarantee. Thus, the Court finds that there was substantial evidence to


individual with respect to such week are less than the individual's weekly benefit amount plus
whichever is the greater of $10 or 50% of the individual's weekly benefit amount. The
Department shall prescribe regulations applicable to unemployed individuals making such
distinctions in the procedures as to total unemployment, part-total unemployment, partial
unemployment of individuals attached to their regular jobs and other forms of short-time work as
the Department deems necessary.”).
25
   Annand v. Division of Unemployment Ins. Appeal Bd., 2011 WL 2698620, at *2 (Del. Super.
July 1, 2011) (emphasis added).
26
   See R. at 145.
27
   See id. at 34, 37-38, 133-34.
28
   See id. at 30.
29
   See id. at 32-33, 36.
30
 Id. at 38.
                                               6
support the Board’s decision that Anderson was not unemployed under 19 Del. C. §

3302(17).

          B. Anderson was not Denied Due Process

          11.     “The fundamental requirement of due process is the opportunity to be

heard ‘at a meaningful time and in a meaningful manner.’” 31 The formality and

procedure required will vary on the nature of the case.32 In terms of a claim before

the Board, due process requires that a party receive notice and a hearing.33 Anderson

does not claim that she did not receive notice or a hearing. Instead, she takes issue

with the conduct of the Department of Labor and the Board. 34 Both claims are

without merit.

     i.         Anderson’s Claims Against the Department of Labor

          12.     First, the Court finds no support for Anderson’s claims that the Claims

Deputy and Appeals Referee mischaracterized her statements and made false

statements to the Board.35 The Court has thoroughly reviewed the record in this

case, and finds no evidence that either the Claims Deputy or the Appeals Referee

made any false or misleading statements in their decisions. Further, even if such


31
   Schweizer v. Board of Adjustments of City of Newark, 980 A.2d 379, 385-86 (Del. 2009)
(quoting Matthews v. Eldridge, 424 U.S. 319, 336 (1976)).
32
   Turkey’s Inc. v. Peterson, 2002 WL 977190, at *5 (Del. Super. May 13, 2002) (citing Morris
v. Southern Metals Processing Co., 530 A.2d 673 (Del. 1987)).
33
   PAL of Wilm. v. Graham, 2008 WL 2582986, at *4 (Del. Super. June 18, 2008) (citation
omitted).
34
   See Opening Br.
35
Id. at XIII, XXII.
                                              7
allegations were true, Anderson was presented with an opportunity, when she

appeared before the Board, to present evidence or rectify any alleged

mischaracterizations. Anderson failed to do so.36

           13.     Second, Anderson argues she was not provided due process because the

Claims Deputy failed to explain her decision and that the Department of Labor did

not advise Anderson on how to file an appeal.37 The Claims Deputy was under no

obligation to explain her decision nor provide legal advice. Notably, the Department

of Labor did provide Anderson with the steps necessary to file an appeal of both the

decisions of the Claims Deputy and the Appeals Referee; providing notice of the

right and the process by which to institute an appeal.38 And she did so exercise her

right. Thus, it cannot be said she was denied due process.

     ii.         Anderson’s Claims Against the Board

           14.     As to the claims against the Board, they are equally without merit.

First, Anderson claims the Board refused to allow her an opportunity to explain why

she believed the Appeals Referee’s decision was wrong.39 The record suggests

otherwise. The Board expressly asked Anderson what part of the Appeals Referee’s

decision she disagreed with and was given an opportunity to make any final




36
   See R. at 129-138.
37
   Opening Br. at III, XIII, XVI.
38
Rawle at 5, 9.
39
   Opening Br. at XIV.
                                              8
statements at the conclusion of the hearing.40 Additionally, following the Board’s

questions regarding her hours of work, Anderson was permitted to explain, clarify,

and fully establish the record.41 At no time did she explain why she should be

considered unemployed even though she had no guaranteed hours. 42

       15.    Anderson’s second claim is that the Board’s questions were biased.43

The Court disagrees. The Board’s questions were directed to the issue at hand:

whether Anderson had a certain guaranteed number of hours that would allow the

Board to determine whether she could be considered unemployed. 44 The Board’s

questions to ascertain facts that would either weigh in favor or against Anderson

does not amount to bias.         And where Anderson testified that she was never

guaranteed a certain number of hours of work, the Board was certainly free to

consider such fact.45

       16.    Anderson’s final arguments involve evidentiary issues, primarily the

Board’s consideration of hearsay and the time allocated to present her case.46 As to
40
Rawle at 133, 137.
41
Id. at 134.
42
   See id. at 129-138.
43
   Opening Br. at V-VI.
44
   See R. at 133-34.
45
   See id.
46
   Anderson argues that she was not allowed to submit evidence and was given a limited time to
make her case. See Opening Br. at VI-VII, XXV. Anderson also argues the Board improperly
considered hearsay evidence. See Opening Br. at VII.
                                               9
the latter, “[t]he Board has a busy docket and needs to move cases expeditiously.”47

Time constraints are the nature of the beast in legal proceedings. Where Anderson

and Employer were provided with an opportunity to be heard sufficient for the Board

to make its determination, any claim regarding limited time constraints does not rise

to a denial of due process.

       17.    As to the hearsay issue, in Delaware, it is well-settled law that “hearsay

evidence is permissible in certain instances in administrative hearings, although the

administrative board may not rely upon such evidence as the sole basis for its

decision.”48 Here, while the Board may have properly considered hearsay evidence

in support of its decision, it is clear that the critical finding that she was not

unemployed was established by Anderson’s own admission that she was not

guaranteed hours by Employer.49 She simply failed to present any evidence to the

contrary despite several opportunities to do so.

       18.    The record supports the Board’s decision that Anderson was not

unemployed within the meaning of 19 Del. C. § 3302(17), nor was Anderson denied

due process throughout the proceedings. There is no error of law. For the foregoing

reasons, the Board’s decision is AFFIRMED.




47
   Matthews v. Don-Lee Margin Corp., 2015 WL 4719837, at *2 (Del. Super. Aug. 5, 2015)
(citation omitted).
48
   Connell v. New Castle Cty., 2000 WL 707105, at *3 (Del. Super. Mar. 23, 2000).
49
   See R. at 145.
                                            10
IT IS SO ORDERED.


                         /s/ Vivian L. Medinilla
                         Vivian L. Medinilla
                         Judge




                    11